DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-26 and 30-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Takenobu, EP 1,914,188.

    PNG
    media_image1.png
    842
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    850
    437
    media_image2.png
    Greyscale

Regarding claim 19, Takenobu discloses an elevator system (see fig 1-5), comprising: a first elevator cab (8) which is configured to move at least in the vertical direction (up – down in fig 1) in an elevator shaft (1); a first drive device (2) configured to move the first elevator cab (8); a platform device (7), comprising: a platform (15); and a second drive device (20) configured to move the platform (15), wherein the platform (15) is movable in the vertical direction (via 2) and in at least one horizontal direction (via 20) in the elevator shaft (1), wherein the second drive device (20) is independent of the first drive device (2). 
Regarding claim 20, Takenobu discloses the elevator system of claim 19, comprising at least one further elevator cab (14), wherein the first (8) and the at least one further elevator cab (14) are movable independently (via 2 and 17) of one another in the elevator shaft (1).
Regarding claim 21, Takenobu discloses the elevator system of claim 19 wherein the elevator shaft (1) comprises a plurality of travel paths (see second embodiment – fig 6-10) for elevator cabs extending parallel to one another (7,35) and running adjacent to one another, wherein the elevator cabs are configured to be movable between the travel paths (overlapping state and passing state (fig 7)).
Regarding claim 22, Takenobu discloses the elevator system of claim 19 wherein the horizontal direction (left to right in fig 1) in which the platform (15) is movable is a width direction (see fig 1) of the elevator shaft (1).
Regarding claim 23, Takenobu discloses the elevator system of claim 19 wherein the platform (15) extends substantially over an entire horizontal extent (when 27 and 28 are open) of the elevator shaft (1).
Regarding claim 24, Takenobu discloses the elevator system of claim 19 wherein the elevator cab (8) and the platform (15) are movable parallel (via 2) to one another in the vertical direction (as described above), without their respective surfaces which project into a horizontal plane overlapping (when 15 is configured in passing mode shown in fig 5).
Regarding claim 25, Takenobu discloses the elevator system of claim 24 wherein in one operating mode of the elevator system (as described above) the platform device (15) comprises a deflection device (19-20 and 23) which is configured to move (horizontally) the platform (15) such that the surfaces of the elevator cab (8) and the platform (15) which project into the horizontal plane overlap (see fig 1).
Regarding claim 26, Takenobu discloses the elevator system of claim 25 wherein the deflection device (19-20, 23) comprises a pivoting arm (23) which is configured to move the platform (15) relative to the second drive device (20).
Regarding claim 30, Takenobu discloses the elevator system of claim 19 wherein the platform (15) comprises an accessible surface (floor of 14 and 15), the size thereof being of variable configuration (depending on opening of 27, 28 in the horizontally aligned configuration – fig 1).
Regarding claim 31, Takenobu discloses the elevator system of claim 19 wherein the platform (15) comprises at least one region which may be telescopically extended (via motion of 19 relative to 14).
Regarding claim 32, Takenobu discloses the elevator system of claim 19 wherein the platform (15) comprises at least one device (first car door control portion – [0028]) for providing a releasable anchoring to a shaft wall or a framework (11) in the elevator shaft (1) – (see fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenobu.
Regarding claims 27-28, Takenobu discloses the elevator system of claim 19 but does not specify that the first and second drive devices are linear drive and cable drive respectively.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ linear and cable drive as specified since the examiner takes Official Notice of the equivalence of the actuation system for their use in the elevator art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to employ linear and cable drive systems in the specified manner in order to provide greater versatility to the elevator cab and simplify the platform operations.

Allowable Subject Matter
Claims 33-36 allowed.
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 33-36 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 33, including every structural element and associated method step recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for the maintenance or repair or evacuation of an elevator system comprising at least one elevator cab which can be moved at least in the vertical direction, wherein a first drive device is provided for moving the first elevator cab, wherein the elevator system further comprises a platform device which comprises a platform and a second drive device for moving the platform, wherein the platform is movable in the vertical direction and in at least one horizontal direction in the elevator shaft, wherein the second drive device is independent of the first drive device, wherein the method comprises the following steps: establishing or initiating that the first elevator cab is and/or is to be arrested at a current position, moving the platform into a position below, above or adjacent to the arrested elevator cab so that maintenance or repair or evacuation of the elevator cab may be carried out from the platform, and maintaining, repairing or evacuating the arrested first cab from the platform.”
None of the references of the prior art teach or suggest the elements of the elevator method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Claim 29 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 29, including every structural element recited in the claims, especially, the configuration wherein the platform device comprises a second platform arranged on a cable of the cable drive such that the second platform forms a counterweight relative to the platform.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654